Citation Nr: 9920322	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the assignment of an evaluation of 20 percent for 
service-connected residuals of a right knee injury was 
proper.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran service 
connection for myocardial infarction with ventricular 
fibrillation and a right knee disability.  The two 
disabilities were assigned a combined temporary 
"prestabilization" rating of 50 percent, effective from 
April 9, 1994 (the date following the date of the veteran's 
separation from service).  The veteran filed a timely appeal 
of this decision with regard to the disability evaluations 
assigned for his cardiovascular and right knee disabilities.

In a March 1995 rating decision the RO assigned the veteran 
separate disability evaluations of 30 percent for myocardial 
infarction with ventricular fibrillation and 10 percent for 
residuals of a right knee injury, both made effective from 
June 1, 1995.  The veteran was assigned a schedular rating of 
100 percent for his cardiovascular disorder, effective in 
March 1995; that rating was reduced to 30 percent, effective 
October 1, 1995.  

In a September 1997 Board decision, the veteran was granted a 
total schedular rating for myocardial infarction with 
ventricular fibrillation, effective from October 1, 1995.  
The Board held that the evidence did not warrant the 
assignment of a rating higher than the 50 percent 
"prestabilization" rating for the period from April 9, 1994 
to March 21, 1995.  In the same action, the issue of 
entitlement to an increased rating in excess of 10 percent 
for the right knee was remanded for additional evidentiary 
and procedural development.  The Board's remand noted that 
the veteran's contention was that as of October 1, 1995, his 
right knee disorder warranted an evaluation greater than the 
10 percent then assigned.  Following the development ordered 
on remand, the veteran was granted an increased evaluation, 
to 20 percent, for his service-connected right knee injury 
residuals in a March 1999 RO rating decision.  The RO also 
effectuated the 100 percent rating awarded by the Board.  The 
issue of a higher rating for the right knee injury has been 
returned to the Board and the veteran now continues his 
appeal.  


FINDING OF FACT

The veteran's service-connected residuals of a right knee 
injury are manifested by subjective knee pain, crepitus on 
motion, and episodes of joint locking akin to symptoms 
produced by a dislocated semilunar cartilage; range of motion 
is essentially full.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of a right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sustained 
an injury to his right knee during active duty.  At the time 
of initial treatment, he had pain and tenderness of his right 
knee with joint effusion and was initially diagnosed with 
rule out medial meniscus tear.  Thereafter, he was treated 
for complaints of right knee symptoms on several occasions 
for the remainder of his period of active duty.  X-ray 
examination in June 1993 revealed no tears of either his 
lateral or medial meniscus.  The report of an August 1993 
Medical Evaluation Board shows a diagnosis of a chronic right 
knee pain condition.

Post-service medical records show that at a February 1995 VA 
heart examination, the veteran presented a history of chronic 
right knee problems.  However, he also reported that he 
walked a distance of 2 miles per day in order to obtain 
cardiovascular exercise.  In February 1995, 2 days following 
the heart examination, he was given an orthopedic evaluation 
to assess his right knee disability.  The report of this 
examination shows that he complained of recurrent episodes of 
right knee instability, right knee pain if he walked any 
distance, and difficulty negotiating stairs secondary to his 
right knee disorder.  Physical examination of his right knee  
revealed no joint effusion.  There were externally palpable 
osteophytes at the site of his medial tibial plateau, 
tenderness at his medial joint line, and a positive 
McMurray's test.  X-ray films revealed minimal narrowing of 
the medial joint compartment and no evidence of joint 
effusion.  The diagnosis was a probable torn medial meniscus 
of the right knee with probable underlying early degenerative 
arthritis.  

At a May 1997 RO hearing before a traveling Board Member, the 
veteran presented testimony in which he stated, with regards 
to his right knee, that he was in the employ of a store at 
that time and that he experienced right knee pain because his 
job duties involved a lot of bending, kneeling, and lifting 
heavy weights.  At the end of his workday his right knee was 
sore, warm to the touch, and was red if he kneeled on it.  He 
reported experiencing knee pain during changes in weather, 
described as a "nagging" pain, which he treated with 
aspirin.  He denied receiving any other special therapy or 
treatment regimen, or using any prescription medication to 
treat his right knee disorder.  (However, his mother, who 
also testified at the hearing, reminded the veteran that he 
used Ibuprofen supplied by VA for his knee symptoms and the 
veteran reported using dosages of Ibuprofen in the 500 - 800 
milligram range.)  He stated that he was not aware of having 
any swelling of his right knee joint but he admitted to 
walking with a slight limp.  He denied having any knee 
locking but stated that he definitely had episodes in which 
his knee would give out.  He reported having trouble going up 
and down stairs for prolonged periods and that going up 
stairs was worse for him than going downward.  He also 
described similar problems with negotiating hills.  He 
testified that notwithstanding his heart disease, his history 
of multiple myocardial infarctions, and the advice of his 
physicians that he refrain from working because of his poor 
cardiovascular health, he had child-support payment 
obligations which compelled him to work a full 40-hour 
workweek.  In this regard, though he had lost time from work 
due to heart disease, he denied ever having lost time from 
work as a result of his right knee symptoms.

The report of a November 1997 VA examination of the veteran's 
right knee shows that at the examination he complained of 
experiencing a chronic ache with elevated symptomatology 
after walking, physical activity, or changes in weather, and 
also that his right knee would lock on occasion.  He denied 
having any knee swelling and reported that his knee did not 
give out from underneath him.  He stated that he tried to 
walk 20 - 30 minutes per day for cardiovascular reasons.  The 
examiner reported that he had previously examined the 
veteran's right knee in February 1995 and commented that the 
veteran apparently had not had any treatment for his right 
knee since that time.   Physical examination revealed full 
range of motion of the veteran's right knee, accompanied by 
crepitus, with the presence of a large ridge of osteophytes 
which were palpable at the medial jointline.  McMurray's test 
was equivocal.  The examiner referred to a prior MRI study 
which revealed only some degenerative changes of the right 
meniscus but no meniscal tears.  X-rays revealed no 
significant soft tissue or bony abnormalities.  The diagnosis 
was degenerative arthritis/chondromalacia, right knee, which 
has progressed only modestly since the examining physician's 
prior evaluation in February 1995.  With regards to 
functional loss, the examiner stated that the veteran's 
symptoms "certainly could be worse during activity (or) 
during a flare-up..."

In a March 1999 rating decision, the RO granted the veteran 
an increased evaluation, from 10 percent to 20 percent, for 
his service-connected right knee injury residuals, effective 
from March 22, 1995.  The text of the RO decision shows that 
this allowance was based on objective evidence indicative of 
a dislocated semilunar cartilage with frequent episodes of 
locking, pain, and joint effusion.


II.  Analysis

To the extent that the veteran contends that his service-
connected residuals of a right knee injury are productive of 
a greater level of impairment than that which is contemplated 
by the 20 percent evaluation currently assigned for the 
affected knee, his claim for an increased rating is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999), in that it is not inherently implausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (1998).  However, it was 
noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

The veteran is service-connected for residuals of a right 
knee injury.  He is currently rated as 20 percent disabled 
under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5258, which provides a 20 percent evaluation for a 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

However, the veteran's knee may also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides that 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if it 
is slight, a 20 percent evaluation if it is moderate, and a 
30 percent evaluation if it is severe.  A 30 percent 
evaluation is the maximum rating allowable under this 
Diagnostic Code.  

The veteran's knee may also be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998), which recognizes impairment of 
the knee's ability to flex and extend.  For him to receive a 
noncompensable evaluation on the basis of limitation of 
flexion of his service-connected knee, the objective medical 
evidence must show flexion limited to 60 degrees.  For a 10 
percent evaluation the evidence must show flexion limited to 
45 degrees.  For a 20 percent evaluation the evidence must 
show flexion limited to 30 degrees.  For a 30 percent 
evaluation the evidence must show flexion limited to 15 
degrees.  The schedule does not provide for a rating higher 
than 30 percent for limitation of motion on flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the 
evidence must show extension limited to 45 degrees.  The 
schedule does not provide for a rating higher than 50 percent 
for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's oral testimony, as presented at a May 1997 RO 
hearing before a traveling Board Member, and his reported 
subjective complaints noted on VA examination reports dated 
in February 1995 and November 1997, essentially show that he 
has right knee pain with occasional stiffness and locking, 
aggravated by changes in weather, and occasional episodes of 
instability (though instability was denied at his November 
1997 examination).  On objective examination, he enjoyed full 
range of motion of his right knee, though accompanied by 
crepitus.  There was tenderness at his medial joint line, a 
positive McMurray's test, MRI evidence of some degenerative 
changes of the right meniscus cartilage but no meniscal 
tears.  X-ray films indicated minimal narrowing of the medial 
joint compartment in February 1995, but no significant soft 
tissue or bony abnormalities when he was radiographically 
examined in November 1997.  The veteran's right knee 
displayed no swelling or effusion, and the symptoms 
associated with his right knee did not contribute to any time 
lost from work.  Though he has no objective limitation of 
motion, and though the medical examiner stated that his 
symptoms "certainly could be worse during activity (or) 
during a flare-up..." with regards to the issue of 
functional loss, the veteran's testimony and recorded 
complaints also show that he experienced difficulty using 
stairs and negotiating inclines, and that his knee symptoms 
were aggravated by walking and performing bending and flexing 
motions for prolonged periods.  Diagnoses presented were 
probable torn medial meniscus of the right knee with probable 
underlying early degenerative arthritis (in 1995), and 
degenerative arthritis/chondromalacia, right knee, in 1997, 
which has been described as having progressed only modestly 
since the examining physician's prior evaluation in February 
1995.

Though there was noted to be a large ridge of osteophytes 
which were palpable at the medial jointline, the veteran's 
1997 X-ray films were interpreted as showing no soft tissue 
or bony abnormality.  A clinical diagnosis of early 
degenerative arthritis has been made.  As previously 
discussed, Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Notwithstanding diagnoses presented which mentioned arthritis 
in 1995 and 1997, the determination of arthritis has not been 
objectively substantiated by X-ray evidence as required by 
the regulation, and thus the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, are not applicable for consideration in 
rating his right knee disability in this case.  Even if they 
were, the veteran is not shown to have limitation of motion 
of the right knee which would warrant assignment of a 
separate, compensable rating for this disorder.  Since the 
veteran has been shown to have no appreciable limitation of 
motion of his right knee on either flexion or extension, he 
does not even meet the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.

Even considering the provisions of the DeLuca case and 
38 C.F.R. §§ 4.40 and 4.45, the current medical findings do 
not indicate that a degree of functional loss of the right 
knee due to pain which would approach a compensable degree of 
limitation of motion of flexion or extension.  Though the 
veteran reported having problems negotiating stairs and 
inclined surfaces, and also of having pain when walking, by 
his own admission he is still able to walk 20 - 30 minutes 
per day.  Furthermore, though he has reported having a prior 
history of occasional episodes of right knee instability in 
the past, the most recent examination of record shows that by 
November 1997 he experienced no instability and at most 
suffered from knee joint locking.  Thus, the criteria of 
Diagnostic Code 5257, though potentially applicable in this 
case, would not be useful for rating the present state of his 
knee disorder as no current instability is demonstrated. 

The above being said, it is clear from the evidence that the 
veteran currently experiences right knee pain and has 
crepitus on motion and episodes of joint locking.  Though no 
effusion is demonstrated, the evidence tends to show that the 
constellation of his disabling right knee symptoms due to 
service-connected residuals of a right knee injury more 
closely approximates the level of impairment contemplated in 
the schedule for a rating award of 20 percent under 
Diagnostic Code 5258.  However, the evidence does not 
demonstrate that his right knee symptoms are productive of 
impairment that would warrant assignment of a 30 percent 
evaluation under any other code predicated on a showing of 
severe recurrent subluxation, severe lateral instability, or 
limitation of motion based on the actual and functional 
limitation of motion.  His claim for an increased evaluation 
in excess of 20 percent for his right knee disorder must 
therefore be denied.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5259, 5262, and 5263 (1998) are not for application to the 
facts of the present case because they contemplate specific 
disabling medical conditions which the veteran is not 
currently demonstrated to have.  Specifically, Diagnostic 
Code 5256 contemplates knee impairment as a result of 
ankylosis, Diagnostic Code 5259 contemplates knee impairment 
as a result of surgically removed semi-lunar cartilage (the 
veteran has no history of right knee surgery), Diagnostic 
Code 5262 contemplates knee impairment as a result of 
malunion or nonunion of the tibia and fibula, and Diagnostic 
Code 5263 contemplates knee impairment as a result of genu 
recurvatum.  As these aforementioned conditions are not 
presently shown, these Diagnostic Codes may not be considered 
for purposes of rating the veteran.  Thus, an increased 
evaluation for impairment of either knee based on criteria 
other than limitation of motion or impairment due to 
subluxation or instability, or due to joint locking, pain, 
and effusion associated with a dislocated semilunar cartilage 
is not warranted.

As previously noted, this case is based on an appeal of the 
rating assigned by a May 1994 RO decision, which granted the 
veteran's original claim of service connection for myocardial 
infarction with ventricular fibrillation and a right knee 
disability.  The two disabilities were assigned a combined 
temporary "prestabilization" rating of 50 percent, 
effective from April 9, 1994 (the date following the date of 
the veteran's separation from service).  Consideration must 
therefore be made regarding whether or not the case requires 
referral to the RO for separate ratings assigned for his 
right knee disability for separate periods of time, based on 
the facts found; a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds, 
however, that such a referral is not warranted with regard to 
the rating issue for the right knee because the combined 
prestabilization rating of 50 percent, which encompassed both 
his service-connected disabilities, and the current 20 
percent evaluation for the right knee disorder, are both 
based on the most severe disability picture presented by the 
medical and other evidence associated with the record which 
precede and encompass the date when the veteran was first 
entitled to service connection for a right knee disorder to 
the present time.


ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a right knee injury is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

